Case 2:19-cv-00505-MCA-ESK Document 114 Filed 06/02/21 Page 1 of 1 PageID: 801



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


  U.S. SECURITIES AND EXCHANGE
  COMMISSION,

                               Plaintiff,                    Civil Action No. 19-cv-00505-MCA

      v.

  OLEKSANDR IEREMENKO, et al.

                               Defendants,


                             ORDER DISMISSING COMPLAINT
                         AS TO RELIEF DEFENDANT KYUNGJA CHO

           WHEREAS, the U.S. Securities and Exchange Commission (“SEC”) having filed a motion,

 pursuant to Federal Rule of Civil Procedure 41(a)(2), to voluntarily dismiss its Complaint (ECF No.

 1), with prejudice, as to Relief Defendant Kyungja Cho; and

           WHEREAS, Relief Defendant Kyungja Cho and the SEC both consent through counsel to

 the entry of this Order,

           IT IS HEREBY ORDERED THAT:

           Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, the SEC’s Complaint

 (ECF No. 1) is dismissed, with prejudice, as to Relief Defendant Kyungja Cho. This Order shall

 have no effect whatsoever on the SEC’s Complaint and/or claims against any other defendant to

 this action.


 IT IS SO ORDERED.

 Dated: 6/1/21                                   _______________________________________
                                                 HON. MADELINE COX ARLEO
                                                 UNITED STATES DISTRICT JUDGE
